UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7846



RICKEY MAZIQUE,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; DAN L. DOVE, Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-01-343)


Submitted:   April 25, 2002                   Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melisa W. Gay, Mount Pleasant, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Barbara M. Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rickey Mazique appeals the district court’s order dismissing

his petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 (1994) without prejudice. The court agreed with a magistrate

judge’s conclusion that Mazique, a federal inmate, failed to

demonstrate a motion under 28 U.S.C.A. § 2255 (West Supp. 2001)

would be an inadequate or ineffective means to address his claims.

Additionally, the district court properly noted that Apprendi v.

New Jersey, 530 U.S. 466 (2000), does not apply retroactively to

cases on collateral review. See United States v. Sanders, 247 F.3d

139, 151 (4th Cir. 2001).   Because we find no reversible error, we

affirm on the on the reasoning of the district court.   Mazique v.

United States, No. CA-01-343 (D.S.C. Aug. 30, 2001).*   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




     *
       Moreover, even if Mazique could raise an Apprendi claim on
collateral review in a § 2241 petition, we note he could not
prevail on his claim, as he was convicted under both 21 U.S.C.A.
§§ 841 and 846 (West 1999 & Supp. 2001), each of which permits a
twenty-year statutory maximum sentence. Because the district court
could have imposed partially concurrent sentences for these
convictions in order to reach Mazique’s 263-month term of
incarceration, Mazique’s sentence does not offend Apprendi. See
United States v. White, 238 F.3d 537, 543 (4th Cir. 2001).


                                 2